DETAILED ACTION
Amended claims 1, 4-7, 9, 11-16, 18 and 20 of U.S. Application No. 16/613,910 filed on 01/31/2022 are presented for examination. 

Allowable Subject Matter
Claims 1, 4-7, 9, 11-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a color filter substrate, comprising: a color filter base comprising an active area and a frame area disposed beside the active area; and a black matrix layer disposed on the color filter base and positioned in the active area and a portion of the frame area; wherein an edge of the frame area of the color filter base is provided with a groove, and the black matrix layer and the edge of the frame area of the color filter base are spaced apart from each other by the groove; wherein the black matrix layer is disposed next to the groove; wherein a thickness of the black matrix layer is equal to a thickness of the groove; and wherein a length of the groove is less than 0.7 mm, a length of the frame area of the color filter base is equal to 0.7 mm, and after the black matrix layer is coated, the black matrix layer disposed on the edge of the frame area of the color filter base is removed by exposure and development to form the groove. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Hashimoto (U.S. PGPub No. 2013/0278858) teaches a color filter substrate (Fig 2; para 0025 line 1), comprising: a color filter base (12) comprising an active area (the area where liquid crystal 18 is located) and a frame area (the area where the sealant 22 begins and to the left of the sealant) disposed beside the active area; and a black matrix layer (30) disposed on the color filter base and positioned in the active area and a portion of the frame area (Fig 2); wherein an edge of the frame area of the color filter base (the end portion of substrate 12) is provided with a groove (Figs 2 and 4, 36), and the black matrix layer (Fig 2, 30) and the edge of the frame area of the color filter base (the end portion of substrate 12) are 
However, Hashimoto, does not teach or suggest, the specific limitations of “wherein a length of the groove is less than 0.7 mm, a length of the frame area of the color filter base is equal to 0.7 mm, and after the black matrix layer is coated, the black matrix layer disposed on the edge of the frame area of the color filter base is removed by exposure and development to form the groove” nor would it have been obvious to do so in combination. 
Claims 4 and 5 are also allowable for depending on claim 1. 

Claim 6 recites a color filter substrate, comprising: a color filter base comprising an active area and a frame area disposed beside the active area; and a black matrix layer disposed on the color filter base and positioned in the active area and a portion of the frame area; wherein an edge of the frame area of the color filter base is provided with a groove, and the black matrix layer and the edge of the frame area of the color filter base are spaced apart from each other by the groove; and wherein a length of the groove is less than 0.7 mm, a length of the frame area of the color filter base is equal to 0.7 mm, and after the black matrix layer is coated, the black matrix layer disposed on the edge of the frame area of the color filter base is removed by exposure and development to form the groove. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 6, Hashimoto (U.S. PGPub No. 2013/0278858) teaches a color filter substrate (Fig 2; para 0025 line 1), comprising: a color filter base (12) comprising an active area (the area where liquid crystal 18 is located) and a frame area (the area where the sealant 22 begins and to the left of the sealant) disposed beside the active area; and a black matrix layer (30) disposed on the color filter base and positioned in the active area and a portion of the frame area (Fig 2); wherein an edge of the frame area of the color filter base (the end portion of 
However, Hashimoto, does not teach or suggest, the specific limitations of “wherein a length of the groove is less than 0.7 mm, a length of the frame area of the color filter base is equal to 0.7 mm, and after the black matrix layer is coated, the black matrix layer disposed on the edge of the frame area of the color filter base is removed by exposure and development to form the groove” nor would it have been obvious to do so in combination. 
Claims 7, 9 and 11-12 are also allowable for depending on claim 6. 

Claim 13 recites a display device, comprising: a color filter substrate; a thin film transistor substrate disposed opposite to the color filter substrate; and a liquid crystal layer disposed between the color filter substrate and the thin film transistor substrate; wherein the color filter substrate comprises: a color filter base comprising an active area and a frame area disposed beside the active area; and a black matrix layer disposed on the color filter base and positioned in the active area and a portion of the frame area; wherein an edge of the frame area of the color filter base is provided with a groove, and the black matrix layer and the edge of the frame area of the color filter base are spaced apart from each other by the groove; and wherein a length of the groove is less than 0.7 mm, a length of the frame area of the color filter base is equal to 0.7 mm, and after the black matrix layer is coated, the black matrix layer disposed on the edge of the frame area of the color filter base is removed by exposure and development to form the groove. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 13, Hashimoto (U.S. PGPub No. 2013/0278858) teaches a display device (Fig 2, 10), comprising: a color filter substrate (12; para 0025 line 1); a thin film transistor substrate (14; para 0025 lines 1-5) disposed opposite to the color filter substrate; and a liquid 
However, Hashimoto, does not teach or suggest, the specific limitations of “wherein a length of the groove is less than 0.7 mm, a length of the frame area of the color filter base is equal to 0.7 mm, and after the black matrix layer is coated, the black matrix layer disposed on the edge of the frame area of the color filter base is removed by exposure and development to form the groove” nor would it have been obvious to do so in combination. 
Claims 14-16, 18 and 20 are also allowable for depending on claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/11/2022